DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 10/13/2020 has been entered. The claims 2, 5, 7 and 12 have been cancelled. The claims 1, 6 and 9 have been amended. The claims 14-15 have been newly added. The claims 1, 3, 4, 6, 8-11 and 13-15 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly cited Schuh reference. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh US-PGPUB No. 2018/0336411 (hereinafter Schuh) in view of Hertenstein US-PGPUB No. 2011/0134108 (hereinafter Hertenstein). 

Re Claim 1: 
Schuh teaches a method for augmenting reality, comprising: 
Sending, by a terminal, an image in a page to a server, wherein the page includes: an APP page in a non-augmented reality application (APP) running on the terminal other than a browser (
Schuh shows at FIG. 2A a camera application 202 which is a non-augmented reality APP as the AR content is superimposed on the camera image 204 by the processing device as opposed to the camera application 202 (See Paragraph 0034 citing “computing device 302 may be configured for processing operations related to analysis of content and generation/surfacing of exemplary contextual suggestions”). 
Schuh teaches at Paragraph 0022 that specific contextual information and/or results of analyzing such information can be saved to a distributed network service, e.g., cloud based service….if it is determined that a refrigerator a user was looking at in Home Depot is now at the house of the user, a determination can be made that categorizes that model refrigerator as the user’s home refrigerator. If the user makes a query asking for a replacement water filter, processing operations executed by a service can understand that the user is referring to the home refrigerator and can provide contextual suggestions to assist with ordering the appropriate replacement part); 
Presenting, in response to receiving an indication identifier sent by the server, the indication identifier by superimposing the indication identifier on the image in the APP page in said non-augmented reality APP running on the terminal other than the browser, the indication identifier being generated by the server based on that the image being associated with the augmented reality contents is detected by the server (
Schuh shows at FIG. 2A a camera application 202 which is a non-augmented reality APP as the AR content is superimposed on the camera image 204 by the processing device as opposed to the camera application 202 (See Paragraph 0034 citing “computing device 302 may be configured for processing operations related to analysis of content and generation/surfacing of exemplary contextual suggestions”). 
Schuh teaches at FIG. 2B and Paragraph 0032 presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service), 
acquiring, in response to detecting a preset operation of a user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP, the augmented reality contents associated with the image (Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B).  
Schuh at least implicitly teaches the claim limitation: augmenting reality, by the terminal, using the augmented reality contents associated with the image by: automatically turning on a camera to collect an image; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the page onto the image collected by the camera (Schuh teaches at Step 114 of FIG. 1 and Paragraph 0028-0029 an automated process performed by the processing device 302 (as opposed to the camera application) for automatically turning on a camera to collect/capture another picture/mew-image so as to identify the saved contextual suggestions along with the additional content selections associated with the old refrigerator image to be superimposed upon the later taken picture/new-image in the loop of operations of FIG. 1). 
 
Hertenstein teaches the claim limitation “augmenting reality, by the terminal, using the augmented reality contents associated with the image by: automatically turning on a camera to collect an image; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the page onto the image collected by the camera” (
Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. 
A presentation of the streaming video of a salesperson or the video of the product item inherently requires turning on of a camera to collect the image of the salesperson or the product item. 
Hertenstein teaches at Paragraph 0029 that the ARIV 125 can be a FLASH-based application that utilizes a 3D rendering engine such as PAPERVISION3D. 
Hertenstein teaches that the interactive 3D augmented reality visualization of the corresponding product item including the user interactive objects on the product visualization are received from ARIL 145 (the server) and are superimposed on the product visualization. 
Hertenstein’s graphical media surface 130 is displayed in the display area 120 where the graphical media surface 130 includes the AR contents overlaid with the product item (see Paragraph 0035 “the ARIV 125 can then use the received augmented reality item data 155 to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 in the display area 120 of the mobile device 110”; see also Paragraph 0050 “the cube 247 represents the 3D scene and the star 248 represents the item model displayed within the 3D scene 247”). Accordingly, the AR contents are overlaid upon the 3D scene. 
Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125 and at Paragraph 0028 that in the case where the graphical media surface 130 presents moving imagery, the ARIM 135 can be presented as a static overlay to the moving imagery. 
Hertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
The streaming video of a salesperson and/or the graphical media surface 130 with the moving imagery is a virtual overlay to be superimposed upon the product visualization and/or ARIM 135 wherein the product visualization and/or ARIM 135 is captured by the camera of the user terminal. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Hertenstein’s teaching of non-augmented reality software application with Schuh’s teaching of the camera application to have further rendered the interactive icons/buttons upon the image of Schuh to have provided interactive AR contents such that the rendering can be performed in any one of a variety of image viewer software applications, with and/or without a web browser, as an image can be launched by an image editing software application or a web browser application or combination thereof.
One of the ordinary skill in the art would have been motivated to have provided interactive identifiers for the AR contents to be retrieved according to the selection of the interactive identifiers for the AR contents in order to have presented the AR contents overlaid upon the images captured by an image editing application of the portable terminal. 

Re Claim 6: 
The claim 6 is in parallel with the claim 1 in the form of an apparatus claim. The claim 6 is subject to the same rationale of rejection as the claim 1. The claim 6 further recites an 
Hertenstein further teaches the claim limitation: that an apparatus for augmented reality, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Hertenstein Paragraph 0019). Hertenstein further teaches the claim limitation of an apparatus for augmenting reality (e.g., the system of Paragraph 0013), comprising: at least one processor (e.g., the processor of Paragraph 0019); and a memory storing instructions, the instructions when executed by the at least one processor (e.g., the computer readable medium providing program code of Paragraph 0015), cause the at least one processor to perform operations [of the method of the claim 1]. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Hertenstein’s teaching of non-augmented reality software application with Schuh’s teaching of the camera application to have further rendered the interactive icons/buttons upon the image of Schuh to have provided interactive AR contents such that the rendering can be performed in any one of a variety of image viewer software applications, with and/or without a web browser, as an image can be launched by an image editing software application or a web browser application or combination thereof.
One of the ordinary skill in the art would have been motivated to have provided interactive identifiers for the AR contents to be retrieved according to the selection of the 
Re Claim 9: 
The claim 9 is in parallel with the claim 6 in the form of non-transitory computer readable storage medium. The claim 9 is subject to the same rationale of rejection as the claim 6. 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after the augmenting reality using the augmented reality contents associated with the image, the method further comprises: 
presenting, in response to detecting a preset operation of the user on the augmented reality contents associated with the image, interactive contents corresponding to the augmented reality contents associated with the image to the user.
Schuh further teaches the claim limitation of presenting, in response to detecting a preset operation of the user on the augmented reality contents associated with the image, interactive contents corresponding to the augmented reality contents associated with the image to the user (Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B).  
Hertenstein further teaches the claim limitation of presenting, in response to detecting the preset operation of the user on the augmented reality contents associated with the image, interactive contents corresponding to the augmented reality contents associated with the image to the user (
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that types of the augmented reality contents associated with the image include model, text, image, or video.
Schuh/Hertenstein further teaches the claim limitation of presenting, in response to detecting the preset operation of the user on the augmented reality contents associated with the  augmented reality contents associated with the image to the user (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2BHertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 8: 
The claim 8 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 10: 

Schuh further teaches the claim limitation that the interactive contents comprise detailed introduction information for the augmented reality content (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B).  
Hertenstein further teaches the claim limitation that the interactive contents comprise detailed introduction information for the augmented reality content (
Hertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the augmented reality contents comprise a text to guide the user to interact. 
Schuh/Hertenstein further teaches the claim limitation that the augmented reality contents comprise a text to guide the user to interact (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2BHertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the indication identifier is generated based on that the image being associated with the augmented reality contents is detected in a database by the server, wherein the database correspondingly stores the image and the augmented reality contents associated with the image. 
Schuh/Hertenstein further teaches the claim limitation that the indication identifier is generated based on that the image being associated with the augmented reality contents is detected in a database by the server, wherein the database correspondingly stores the image and the augmented reality contents associated with the image (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2BHertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that automatically turning on a camera to collect an image having same contents as the image in the page; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the page onto the image collected by the camera. 
Schuh teaches at Step 114 of FIG. 1 and Paragraph 0028-0029 automatically turning on a camera to collect/capture another picture/image so as to identify the saved contextual suggestions along with the additional content selections to be superimposed upon the later taken picture/image in the loop of operation of FIG. 1). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the preset operation of the user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP comprises: a click operation. 
Schuh teaches the claim limitation: that the preset operation of the user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP comprises: a click operation (Schuh’s selection of the user interface element at FIG. 2B inherently requires a click operation. Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2618